Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Information Disclosure Statement (IDS) filed 12/23/20 has been entered.

3.	An examiner’s amendment to the record appears below.  This was made to incorporate into the independent claim the necessary additional features to distinguish over the prior art of record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Elizabeth Ruzich on 2/9/21.
			


Please amend the claims as follows:
1.           (Cancelled)

2.	(Currently Amended) A computer-implemented method comprising:
determining, based on a context of a user or a device presentation, to present via a voice interface, a messaging exchange between a plurality of participants, wherein the context is based on one or more of a location of a user device associated with the user, a movement of the user device associated with the user, or an indication that the user is driving a vehicle;
identifying two objects in the messaging exchange, the messaging exchange comprising objects of different media types, wherein the two objects include a verbal object and a non-verbal object, wherein the non-verbal object includes one or more of an image, an animated image, an emoji, or a video;
grouping the two objects into two groups by their different media types; 
analyzing the messaging exchange based on the two 
applying conversational framing to the two groups based on the conversational structure of the messaging exchange; 
generating the voice interface that includes a verbal representation of a textual description of the non-verbal object; and
providing the voice interface for output by an audio output device.

3.	(Currently Amended) The computer-implemented method of claim 2, wherein the context is further based on user device.

4.	(Currently Amended) The computer-implemented method of claim 2, wherein the context is further based on 

5.	(Previously Presented) The computer-implemented method of claim 2, wherein the non-verbal object includes a plurality of non-verbal objects, the method further comprising grouping the plurality of non-verbal objects into a same group based on the plurality of non-verbal objects being of a same media type.

6.	(Previously Presented) The computer-implemented method of claim 2, further comprising analyzing the verbal object to expand a shorthand text in the verbal object that includes two or more letters or numbers into one or more words.

7.	(Previously Presented) The computer-implemented method of claim 2, wherein a bot determines, based on the context of the user or the device presentation, that the messaging exchange could be presented via a voice interface and the bot asks the user for permission to present the messaging exchange in the voice interface.

8.	(Previously Presented) The computer-implemented method of claim 7, further comprising invoking the bot to parse and read received messages to the user in the voice interface.

9.	(Currently Amended) The computer-implemented method of claim 2, wherein the conversational framing includes one or more of an introductory conversational framing that introduces the two 

10.	(Currently Amended) A non-transitory computer-readable medium with instructions stored thereon that, when executed by one or more computers, cause the one or more computers to perform operations, the operations comprising:
determining, based on a context of a user or a device presentation, to present via a voice interface, a messaging exchange between a plurality of participants, wherein the context is based on one or more of a location of a user device associated with the user, a movement of the user device associated with the user, or an indication that the user is driving a vehicle;
identifying two objects in the messaging exchange, the messaging exchange comprising objects of different media types, wherein the two objects include a verbal object and a non-verbal object, wherein the non-verbal object includes one or more of an image, an animated image, an emoji, or a video;
grouping the two objects into two groups by their different media types; 
analyzing the messaging exchange based on the two 
applying conversational framing to the two groups based on the conversational structure of the messaging exchange; 
generating the voice interface that includes a verbal representation of a textual description of the non-verbal object; and
providing the voice interface for output by an audio output device.

11.	(Currently Amended) The non-transitory computer-readable medium of claim 10, wherein the context is further based on user device.

12.	(Currently Amended) The non-transitory computer-readable medium of claim 10, wherein the context is further based on 

13.	(Previously Presented) The non-transitory computer-readable medium of claim 10, wherein the non-verbal object includes a plurality of non-verbal objects and the operations further comprise grouping the plurality of non-verbal objects into a same group based on the plurality of non-verbal objects being of a same media type.

14.	(Previously Presented) The non-transitory computer-readable medium of claim 10, wherein the operations further comprise analyzing the verbal object to expand a shorthand text in the verbal object that includes two or more letters or numbers into one or more words.

15.	(Previously Presented) The non-transitory computer-readable medium of claim 10, wherein a bot determines, based on the context of the user or the device presentation, that the messaging exchange could be presented via a voice interface and the bot asks the user for permission to present the messaging exchange in the voice interface.

16.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the operations further comprise invoking the bot to parse and read received messages to the user in the voice interface.

17.	(Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the conversational framing includes one or more of an introductory conversational framing that introduces the two 

18.	(Currently Amended) A system comprising:
one or more processors; and
a memory that stores instructions that, when executed by the one or more processors cause the one or more processors to perform operations comprising:
determining, based on a context of a user or a device presentation, to present via a voice interface, a messaging exchange between a plurality of participants, wherein the context is based on one or more of a location of a user device associated with the user, a movement of the user device associated with the user, or an indication that the user is driving a vehicle;
identifying two objects in the messaging exchange, the messaging exchange comprising objects of different media types, wherein the two objects include a verbal object and a non-verbal object, wherein the non-verbal object includes one or more of an image, an animated image, an emoji, or a video;
grouping the two objects into two groups by their different media types; 
analyzing the messaging exchange based on the two 
applying conversational framing to the two groups based on the conversational structure of the messaging exchange; 
generating the voice interface that includes a verbal representation of a textual description of the non-verbal object; and
providing the voice interface for output by an audio output device.

19.	(Currently Amended) The system of claim 18, wherein the context is further based on user device.

20.	(Currently Amended) The system of claim 18, wherein the context is further based on 

21.	(Previously Presented) The system of claim 18, wherein the non-verbal object includes a plurality of non-verbal objects and the operations further comprise grouping the plurality of non-verbal objects into a same group based on the plurality of non-verbal objects being of a same media type.

4.	The following is an examiner’s statement of reasons for allowance: The Examiner’s amendment places the application into condition for allowance by incorporating into the independent claims the necessary features to distinguish over the prior art of record, including 1) that the context is based on one or more of a location of a device associated with the user, a movement of the device associated with the user, or an indication that the user is driving a vehicle; and 2) providing the voice interface for output by an audio output device.  DeMattei shows a messaging interface that triggers content based on the location of a device, but even this with the other prior art still does not show all the features of the independent claims combined as amended, including identifying two objects in the messaging exchange of different media types, wherein the two objects include a verbal object and a non-verbal object, wherein the non-verbal object includes one or more of an image, an animated image, an emoji, or a video; grouping the two objects into two groups by their different media types, analyzing the messaging exchange based on the two groups to determine a conversational structure of the messaging exchange, and applying conversational framing to the two groups based on the conversational structure of the messaging exchange, and then generating and outputting the voice interface that includes a verbal representation of a textual description of the non-verbal object. Independent claims (2 – method, 10 – non-transitory medium, 18 – apparatus) as amended are not set forth in the prior art of record.  Furthermore, the Terminal Disclaimer overcomes the double patenting rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174